Citation Nr: 0913326	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-17 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.   Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the thoracolumbar spine, 
prior to August 11, 2008.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the thoracolumbar spine, 
effective August 11, 2008.

3.  Entitlement to a rating in excess of 10 percent for 
sinusitis, status post septoplasty, prior to November 7, 
2007.

4.  Entitlement to a rating in excess of 10 percent for 
sinusitis, status post septoplasty, effective November 7, 
2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran retired in August 1986, after more than 26 
years of active, honorable service.

In November 2007, the Veteran had a hearing at the RO 
before the Veterans Law Judge whose signature appears at 
the end of this decision. 

In March 2008, the Board of Veterans' Appeals (Board) 
remanded the case for further development.  Following the 
requested development, the VA Appeals Management Center in 
Washington, D.C. confirmed and continued the current 
ratings for thoracolumbar degenerative joint disease and 
sinusitis.  Thereafter, the case was returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  Prior to August 11, 2008, the Veteran's thoracolumbar 
spine disability was manifested primarily by pain, muscle 
spasm, and no more than moderate limitation of motion with 
flexion to at least 70 degrees.

2.  Since August 11, 2008, the Veteran's thoracolumbar 
spine disability has been manifested primarily by pain, 
muscle spasm, and a severe limitation of motion with 
flexion limited to no more than 30 degrees.  No evidence of 
ankylosis is shown.

3.  Prior to January 7, 2007, the Veteran's sinusitis, 
status post septoplasty, was manifested, primarily, by 
three episodes per year requiring treatment with 
antibiotics.

4.  Since January 7, 2007, the Veteran has had no 
incapacitating episodes of sinusitis requiring bed rest, 
but he has required antibiotic treatment, and at least six 
episodes per year when sinusitis is characterized by 
headaches, pain, and purulence.  


CONCLUSIONS OF LAW

1.  Prior to August 11, 2008, the criteria for a rating in 
excess of 20 percent for degenerative joint disease of the 
thoracolumbar spine were not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5292 
(2002); 38 C.F.R. § 4.71A, Diagnostic Code 5242 (2008).

2.  Since August 11, 2008, the criteria for a 40 percent 
rating for degenerative joint disease of the thoracolumbar 
spine have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Code 5292 (2002); 38 C.F.R. § 4.71A, Diagnostic 
Code 5242 (2008).

3.  Prior to November 7, 2007, the criteria for a rating in 
excess of 10 percent for sinusitis, status post 
septoplasty, were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6513 
(2008).

4.  Resolving reasonable doubt in the appellant's favor, 
since January 7, 2007, the criteria for a 30 percent rating 
for sinusitis, status post septoplasty, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.97, Diagnostic Code 6513 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the Veteran in the development of 
the issues of entitlement to increased ratings for 
degenerative joint disease of the thoracolumbar spine and 
for sinusitis.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that 
VA has met that duty.

In February 2003, VA received the Veteran's claim for 
increased ratings; and there is no issue as to providing an 
appropriate application form or completeness of the 
application. 

Following the receipt of the application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the 
evidence to be provided by him, and notice of the evidence 
VA would attempt to obtain.  VA informed the Veteran that 
in order to establish an increased rating for his service-
connected disabilities, the evidence had to show that such 
disabilities had worsened and the manner in which such 
worsening had affected his employment and daily life.  
38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In this regard, VA set forth the criteria 
for rating service-connected disabilities in statements and 
supplemental statements of the case . 

Following notice to the Veteran, the RO fulfilled its duty 
to assist him in obtaining the identified and available 
evidence necessary to substantiate his claims.  The RO 
obtained records reflecting his treatment by private health 
care providers, as well as VA.  The RO also received a 
statement from the Veteran's wife concerning the impact of 
his service-connected disabilities on his daily life.  VA 
examined the Veteran to determine the extent of impairment 
due to degenerative joint disease of the thoracolumbar 
spine and for sinusitis.  In addition, he presented 
pertinent evidence and testimony at his hearing on appeal. 

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his 
appeal.  He has not identified any outstanding information 
which could used to support his appeal; and there is no 
evidence of any VA error in notifying or assisting the 
Veteran that could result in prejudice to him or that could 
otherwise affect the essential fairness of the 
adjudication.  Under such circumstances, further 
development would unnecessarily impose additional burdens 
upon the Board with no possibility of any benefit flowing 
to the Veteran.  Accordingly, such development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App.  540, 546 
(1991).  Therefore, the Board will proceed to the merits of 
the appeal.

Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 
(2008).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity 
(in civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the following analysis 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

The Thoracolumbar Spine

The Veteran contends that the 20 percent rating for his 
thoracolumbar spine disability does not adequately reflect 
the level of impairment caused by that disorder.  
Therefore, he maintains that an increased rating is 
warranted.  After carefully considering the claim in light 
of the record and the applicable law, the Board is of the 
opinion that prior to August 11, 2008, the preponderance of 
the evidence is against his claim.  However, from that date 
forward, the evidence supports the assignment of a 40 
percent rating.  Accordingly, the appeal will be denied in 
part and granted in part.  

At the outset of the Veteran's claim, his service-
connected low back disability was rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code's 5292.  A 20 percent 
rating was warranted for moderate limitation of motion of 
the lumbar spine, while a 40 percent rating was warranted 
for severe limitation of motion. 

Under 38 C.F.R. § 4.71a, a 50 percent rating was warranted 
for unfavorable ankylosis of the lumbar spine. 

Effective September 26, 2003, a general rating formula was 
introduced to rate degenerative joint disease of the lumbar 
spine.  That formula is to be followed whether or not there 
are symptoms such as pain (whether or not it the pain 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

A 20 percent rating is warranted when forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees; 
or, when the evidence shows muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis

A 40 percent rating is warranted when forward flexion of 
the thoracolumbar spine is accomplished to 30 degrees or 
less; or, when there is favorable ankylosis of the entire 
thoracolumbar spine. A 50 percent rating is warranted for 
unfavorable ankylosis of the thoracolumbar spine.

Note (1):  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, are to be evaluated under 
an appropriate Diagnostic Code.  38 C.F.R. § 4.71, 
Diagnostic Code 5242, Note 1.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of a 
spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. 38 C.F.R. § 4.71, 
Diagnostic Code 5242, Note 5.

Potentially applicable to rating the Veteran's 
thoracolumbar spine disability was the criteria applicable 
to intervertebral disc syndrome.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Effective September 23, 2002, an intervertebral disc 
syndrome (preoperatively or postoperatively) was rated 
either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method resulted in the higher 
evaluation.  Id.

A 20 percent rating was warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 40 
percent rating was warranted for incapacitating episodes 
having a total duration of at least four weeks but less 
than six weeks during the past 12 months.  A 60 percent 
rating was warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 
12 months.  Id. 

For the purpose of evaluations under Diagnostic Code 5293, 
an incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Chronic orthopedic and neurologic 
manifestations meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or 
codes.  Neurologic disabilities were to be separately 
evaluated using criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (2). 

Effective September 26, 2003, the rating schedule with 
respect to evaluating intervertebral disc syndrome was 
again revised.  Under the revised regulations, an 
intervertebral disc syndrome is rated  either on the basis 
of the total duration of incapacitating episodes noted 
above or on the basis of the previously mentioned general 
rating formula.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, were to be evaluated separately under 
an appropriate Diagnostic Code.  General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process 
has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  VAOGCPREC 7-2003.  The Board will 
therefore evaluate the Veteran's service-connected spine 
disability under both the former and the current schedular 
criteria, keeping in mind that the revised criteria may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.A. § 5110(g) (West 2002); 
VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 
(1997).  

VA provided the Veteran with the new regulatory criteria, 
and he has since submitted additional evidence and 
argument.  Moreover, VA has adjudicated the claim in light 
of that evidence and argument and the regulatory changes.  
Therefore, there is no prejudice to the Veteran in the 
Board adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such 
factors include a lack of normal endurance and functional 
loss due to pain and pain on use, specifically limitation 
of motion due to pain on use including that experienced 
during flare ups.  38 C.F.R. § 4.40.  Consideration must 
also be given to weakened movement, excess fatigability, 
and incoordination, as well as the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10, 4.45. 

Relevant evidence submitted in support of the Veteran's 
claim consists of private medical records, reflecting his 
treatment from January 2002 through January 2009; VA 
medical records reflecting his treatment from April 2002 
through July 2007; reports of VA orthopedic and neurologic 
examinations, performed in March 2003 and August and 
September 2008; the transcript of his November 2007; and a 
May 2008 statement from the Veteran's wife. 



Prior to August 11, 2008

A review of the evidence, such as the March 2003 VA 
examination, March 2004 report from John M. Shutack, M.D., 
and letter from the Veteran's wife, discloses that from the 
time the Veteran filed his claim until August 11, 2008, his 
service-connected thoracolumbar spine disability was 
manifested primarily by complaints of pain, muscle spasm, 
and limitation of motion.  Although he required an epidural 
steroid injection in May 2003, and Dr. Shutack concluded 
that the Veteran's thoracolumbar spine disability severely 
limited his activities of daily living, the manifestations 
of his service-connected thoracolumbar spine disability 
were, generally, controlled by reduced activities, the use 
of medication, and an electrical stimulator.  Indeed, prior 
to August 11, 2008, his treatment for complaints of low 
back pain was, generally, sporadic.  He was able to flex 
his lumbar spine at least 70 degrees-see, e.g., Dr. 
Shutack's March 2004 report, and there was no evidence that 
such limitation was any more than moderate in degree.  His 
strength, sensation, and reflexes were intact; and there 
was no competent evidence of any incapacitating episodes or 
neurologic manifestations, such as bowel or bladder 
involvement.  

In light of the foregoing, the Board finds that prior to 
August 11, 2008, the preponderance of the evidence is 
against finding that manifestations of the thoracolumbar 
warranted an increased rating.  Therefore, an increased 
rating is not warranted for the period prior to April 11, 
2008.  To that extent, the appeal is denied. 

In arriving at this decision, the Board considered the 
doctrine of reasonable doubt.  However, that doctrine is 
only invoked where there is an approximate balance of 
evidence which neither proves nor disproves the claim.  In 
this case, the preponderance of the evidence prior to 
August 11, 2008, is against the Veteran's claim.  
Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 3.102, 
4.3. 


Effective August 11, 2008

On August 11, 2008 and September 17, 2008, the Veteran was 
reexamined by VA to determine the extent of impairment due 
to his service-connected back disability.  While the 
regimen to control his pain was, essentially, the same, he 
stated that he experienced flareups.  Two were reportedly 
so severe as to require bedrest for 2 to 3 days each.  It 
was, also, noted that he regularly used a cane for 
assistance in walking.  His range of spine motion had 
deteriorated, and the evidence suggested that he was unable 
to flex or, at least, had difficulty flexing his spine 
beyond 30 degrees.  In September 2008, the VA examiner also 
found that the Veteran's back disability caused a 
significant decrease in his endurance/capacity, as well as 
a prominent degree of limitation of motion.  Lower 
extremity strength was within normal limits.  Vibratory 
sense was perhaps slightly diminished in the lower 
extremities bilaterally, but the examiner did not report 
incomplete paralysis due to  back disorder.  Reflexes were 
2+bilaterally.

Because of the reported deterioration in the Veteran's 
service-connected back disability, the Board finds that as 
of August 11, 2008, the Veteran's service-connected back 
disability more nearly reflects the criteria for a 40 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5242.  At the very least, there is an approximate balance 
of evidence both for and against the claim for an increased 
rating.  Under such circumstances, all reasonable doubt is 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102, 4.3.  Therefore, effective August 11, 
2008, a 40 percent schedular rating is warranted for his 
service-connected thoracolumbar spine disorder.  To that 
extent, the appeal is allowed.

In arriving at this decision, the Board considered the 
possibility of a still-higher schedular evaluation.  In 
order to receive a higher schedular evaluation, the Veteran 
must demonstrate either unfavorable ankylosis of the lumbar 
spine (38 C.F.R. § 4.71a, Diagnostic Code 5289, in effect 
prior to September 26, 2003); or the residuals of a spinal 
fracture (38 C.F.R. § 4.71a, Diagnostic Code 5285, in 
effect prior to September 26, 2003); or unfavorable 
ankylosis of the entire thoracolumbar spine (General Rating 
Formula for Disease or Injuries of the Spine, effective 
September 26, 2003); or incapacitating episodes having a 
total duration of at least six weeks during the past 
12 months (38 C.F.R. § 4.71a, Diagnostic Code 5242, 
effective September 26, 2003).  Because he does not 
demonstrate any of those manifestations, a 40 percent 
schedular rating, and no more, is warranted for his 
thoracolumbar spine disability.

Sinusitis

The Veteran contends that the 10 percent rating for his 
service-connected sinusitis does not adequately reflect the 
level of disability caused by that disorder.  Therefore, he 
maintains that an increased rating is warranted.  After 
carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
evidence also supports that claim.  Accordingly, the appeal 
will be granted to the extent indicated.  

Sinusitis is rated under 38 C.F.R. § 4.97, Diagnostic Codes 
6510 - 6514.  A 10 percent rating is warranted when there 
are one or two incapacitating episodes of sinusitis per 
year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted for three or more incapacitating 
episodes of sinusitis per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted following 
radical surgery with chronic osteomyelitis, or; near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97, Note.

Prior to January 7, 2007

A review of the evidence discloses that the Veteran 
underwent sinus surgery on three occasions, in service in 
1981 and 1985, and in 2002 following his retirement from 
service.  Following the most recent surgery, the Veteran's 
treating physician, Harrison Carter, M.D., stated in April 
2004, that the Veteran's sinusitis had improved his sinus 
condition dramatically and that he only had occasional 
infections.  Indeed, until January 7, 2007, the 
preponderance of the competent evidence of record showed no 
incapacitating episodes of sinusitis, and less than six 
nonincapacitating episodes of sinusitis per year.  
Therefore, the manifestations of the Veteran's sinusitis 
more nearly reflected the criteria for a 10 percent rating.  
Accordingly, that rating is confirmed and continued, and to 
that extent, the appeal is denied.

Effective January 7, 2007

More recent records obtained through VA and Dr. Carter show 
that the manifestations of the Veteran's sinusitis and the 
frequency of his episodes is increasing.  

In September 2008, the Veteran was examined by VA, in part 
to determine the extent of impairment due to his service-
connected sinusitis.  Following a review of the Veteran's 
claims file, the examiner found that since the Veteran's 
2002 surgery, he had continued to have intermittent 
problems with sinusitis.  The examiner found no more that 
mild hypertrophic changes in the inferior turbinates, 
bilaterally, with whitish discolored mucous, not 
necessarily indicative of bacterial inflammation.  The 
examiner stated that unless the Veteran experienced acute 
episodes which could not be cleared by antibiotics, he 
would do well to treat his symptoms on an as needed basis. 

The VA examiner questioned whether the Veteran's pain was 
related to his sinus problems and noted that the Veteran 
had some facial tenderness consistent with degenerative 
changes in his temporomandibular joint and some reflux into 
the nasal pharynx.  Therefore, he recommended that the 
Veteran have baseline evaluations and followup with a sinus 
CT scan and barium swallow. 

Despite the relatively few findings by the VA examiner, the 
preponderance of the evidence suggests that the 
manifestations of the Veteran's sinusitis are more serious.  

The Veteran's wife states that he has constant drainage 
problems and sinus pressure and that the episodes of 
sinusitis have increased in frequency since the Veteran's 
surgery in 2002.  A review of the claims file shows that 
Dr. Carter essentially supports that statement.

In December 2007, February 2008, and January 2009, Dr. 
Carter reported that the Veteran continued to experience 
near constant sinusitis characterized by headaches, pain 
and tenderness of the affected sinus, and purulence or 
crusting.  He also noted that the Veteran experienced more 
than three incapacitating episodes per year and that he 
treated the Veteran with steroid injections and 
antibiotics.  His clinical records do not, however, fully 
support those statements.  Indeed, there is no reference in 
any record that the appellant was placed on bed rest due to 
sinusitis, no evidence that the appellant has suffered from 
chronic osteomyelitis due to sinusitis, and no evidence of 
near constant sinusitis with purulent discharge or 
crusting.  

Resolving reasonable doubt in the appellant's favor, 
however, and in light of the comments made by Dr. Carter 
the records do, however, show that since January 7, 2007, 
the Veteran has had more than six episodes of 
nonincapacitating sinusitis per year manifested primarily 
by pain, headaches, and purulence.  

In light of the foregoing, the Board finds that effective 
January 7, 2007, the manifestations of the Veteran's 
sinusitis have more nearly approximated the criteria for a 
30 percent schedular rating.  At the very least, there is 
an approximate balance of evidence both for and against the 
claim.  Under such circumstances, all reasonable doubt is 
resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) ; 
38 C.F.R. § 3.102.  Accordingly, a 30 percent rating for 
sinusitis is warranted and to that extent, the appeal is 
allowed.

Additional Considerations

In arriving at the foregoing decisions, the Board has 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
Veteran's service-connected back disability and his 
service-connected sinusitis.  Although the Veteran's wife 
states that the Veteran has not been employed since his 
retirement from service due to his service-connected back 
disability and sinusitis, that statement is not 
corroborated by the totality of the evidence.  Indeed, 
there is no medical evidence showing such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application 
of the regular schedular standards in rating either of 
those disabilities.  38 C.F.R. § 3.321(b)(1) (2008).  
Rather, the record shows that the manifestations of those 
disabilities are contemplated by the regular schedular 
standards.  It must be emphasized that the disability 
ratings are not job specific.  They represent as far as can 
practicably be determined the average impairment in earning 
capacity as a result of diseases or injuries encountered 
incident to military service and their residual conditions 
in civilian occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent evidence to 
the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 


ORDER

For the period prior to August 11, 2008, a rating in excess 
of 20 percent for degenerative joint disease of the 
thoracolumbar spine is denied.

Effective August 11, 2008, a 40 rating degenerative joint 
disease of the thoracolumbar spine is granted, subject to 
the law and regulations governing the award of monetary 
benefits.

For the period prior to January 7, 2007, a rating in excess 
of 10 percent for sinusitis, status post septoplasty, is 
denied.

Effective January 7, 2007, a 30 percent rating is granted 
for sinusitis, subject to the law and regulations governing 
the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


